Citation Nr: 1640039	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-25 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for the service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service in the United States Army from April 1958 to July 1964.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the Veteran's claim of entitlement to an increased rating for hearing loss disability was denied. 

In July 2012, a personal hearing was held at the RO and a transcript of the hearing has been associated with the claims file.  In April 2015, a Board videoconference hearing was held before the undersigned and a transcript of that hearing is also associated with the claims file.  

In a decision issued in May 2016, the Board denied a schedular rating in excess of the currently assigned 10 percent for the Veteran's hearing loss disability.  The Board also remanded the issue of entitlement to an extraschedular rating for the hearing loss disability to the RO for additional development.  The case has now been returned to the Board for appellate review.



FINDING OF FACT

The current 10 percent rating is commensurate with the average earning capacity impairment due exclusively to the hearing loss disability. 



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for the service-connected bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (b)(1), 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding his claim for an increased rating in correspondence dated in February 2011 (prior to the May 2011 rating decision).  His increased rating claim was subsequently readjudicated, most recently in a July 2016 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's VA medical treatment records have been associated with the evidence of record.  The Veteran provided testimony at personal hearing held at the RO in July 2012, and at a Board videoconference hearing conducted in March 2015.  The Veteran was afforded VA audiological examinations in March 2011, July 2012, and January 2016.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

On VA audiological examination in March 2011, the examiner made no comment on the functional impact of the hearing disability.  However, during the VA audiological examinations conducted in July 2012, and January 2016, the functional impact of the Veteran's hearing loss was addressed by each examiner.  On examination in July 2012, the functional impact was described as the Veteran's difficulty in understanding speech during volunteer meetings he attended.  During the January 2016 VA examination, the examiner indicated that the Veteran's hearing loss did impact his ordinary conditions of daily life, including the ability to work, due to the fact that he has to position himself in the best way possible and that he has to read lips.  Thus, the March 2011 and January 2016 VA examiners adequately described the functional effects of the Veteran's hearing loss disability.  Therefore, the Board concludes that the Veteran was an afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the May 2016 Board remand, the agency of original jurisdiction referred the case to the Director of the Compensation and Pension service in May 2016, and a decision was received from the Director in July 2016.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321 (b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has previously determined that the disability met the criteria for referral to the Director of VA's Compensation and Pension Service (Director of C&P).  The Director of C&P has adjudicated the question.  Hence, the Board is permitted to exercise jurisdiction over the question.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Veteran contends that he is entitled to a rating in excess of the currently assigned 10 percent evaluation for his service-connected hearing loss.  At his July 2012 personal hearing, the Veteran stated his belief that, as he has no hearing in his left ear, he should be in receipt of a 100 percent rating.  He also reported having to turn to face a person in order to understand what was being said.  During his July 2012 VA audiological examination, the Veteran reported that his hearing loss had affected his ability to localize sound as well as his ability to hear anything on his left side; he uses a hearing aid in his right ear.  The Veteran also said that he had difficulty understanding speech at meetings he attended in the course of his duties as a community volunteer.  At the April 2015 Board videoconference hearing, the Veteran argued that his right ear speech discrimination percentage score from the VA July 2012 exam was 100 percent only because the test was conducted in a quiet room.  He testified that he did not have much social interaction, that he watched television at home and that he had to turn the volume up to watch television.  He said that he frequently had to ask people to repeat things.  During his January 2016 VA audiological examination, the Veteran reported the functional impact of his hearing loss was having to read lips to understand people and having to position himself in the best way possible so that he can hear.  The Veteran's representative argued, in the August 2016 informal hearing presentation, that the Veteran has incurred social isolation due to his hearing loss disability and that his employment capacity has been affected thereby because employment requires the ability to interact with others.

In a July 2016 memorandum, the Director of Compensation and Pension determined that none of the available evidence revealed that the Veteran's service-connected bilateral hearing loss warranted an increased rating pursuant to 38 C.F.R. § 3.321 (b)(1) and that the totality of the evidence did not show that the Veteran's hearing loss demonstrated a unique disability picture.  The functional and occupational impact was noted to be that of experiencing difficulty hearing without evidence of any hospitalization related to the hearing loss and without evidence of unemployability due to the hearing loss.  The Director opined that there was no evidence to show that the rating schedule is inadequate and that, therefore an extraschedular rating in excess of the current schedular rating of 10 percent was not warranted.

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Kuppamala, at 453-5.  As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Kuppamala, at 453.  

The Veteran has complained of difficulty understanding speech and understanding telephone communications when he is not in a quiet environment and that this results in some functional impairment.  The Veteran has also reported inconvenience from having to increase television volume; and the embarrassment of having to ask people to repeat themselves and feeling isolated; a total inability to hear on his left side; and need to read lips.  The record shows that he was able to complete a working career and retire when he reached retirement age.  More recently he has been able to function as a volunteer with county sheriff's advisory board, albeit with some difficulty communicating.

In other contexts VA has determined that a disability warrants a 10 percent rating if it results in social and occupational impairment with inability to perform occupational tasks only when under considerable stress.  38 C.F.R. § 4.130, Schedule for Rating Mental Disorders (2015).  In a similar vein, the provisions of 38 C.F.R. § 4.1 (2015), declare that the rating schedule is intended to compensate for considerable time lost from work commensurate with the rating.  This suggests that average impairment in earning capacity would encompass some period of inability to perform occupational tasks or lost time from work.  In the instant case there is no evidence that there are any periods when the Veteran's hearing loss would have prevented him from performing occupational tasks.  

Accordingly, the Board finds that the evidence is against a finding that the hearing loss disability caused average impairment of earning capacity beyond the 10 percent rating currently in effect.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a disability evaluation in excess of 10 percent for his service-connected bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis is denied 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


